In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00242-CV


                   IN THE INTEREST OF J.D.H., E.K.H., AND Z.H.H.

                          On Appeal from the 100th District Court
                                   Donley County, Texas
                  Trial Court No. 6931, Honorable Stuart Messer, Presiding

                                      August 7, 2013

                             ON MOTION TO DISMISS
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       On August 1, 2013, appellant, Andrea S., filed a motion to dismiss her appeal.

No decision of this Court having been delivered to date, we hereby grant the motion

without passing on the merits of the case. Accordingly, we dismiss appellant’s appeal.

See TEX. R. APP. P. 42.1(a)(1), 43.2(f).


       If dismissal will prevent appellee from seeking relief to which it would otherwise

be entitled, the Court directs appellee to file a timely motion for rehearing. Having

dismissed the appeal at appellant's request, the Court will not entertain a motion for

rehearing filed on behalf of appellant.


                                                 Mackey K. Hancock
                                                     Justice